     Case 5:21-cv-00015-H Document 6 Filed 03/11/21                Page 1 of 3 PageID 19



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                 LUBBOCK DIVISION

ESTELLA VILLASENOR,

         Plaintiff,


                                                               No. 5:21-CV-015-H
                                                 I


NrssrN FooDS (USA) COMPANY
INC., et al.,

         Defendants.                             I




                                  ORDER OF DISMISSAI

         Estella villasenor has faiied to comply with the court's order, which required her to

demonsffate subject-matter jurisdiction over this case. Pursuant to Federal Rule of Civil

Procedure 4i(b), the Court dismisses Villasenor's claims without prejudice to refiling.

l.       Factual and Procedural Background

         On January 21,2021, Villasenor fi.led her Original Complaint (Dkt. No. 1). On

January 29,2021, the Court ordered Villasenor, by February 18,2021to file an amended

complaint that alleges diversiry of citizenship, in conformiry with 28 U.S.C. g 1332, Federal

Rule of Civil Procedure 10(a), and Local Civil Rule 3.2. Dkt. No. 4. The Court wamed

Villasenor that if she failed to do so, the action would be dismissed without prejudice for

want of subject-matter jurisdiction. Id. at 3. Villasenor failed to comply with that order.r




I The Court notes that it also ordered Villasenor to comply with Local Rule 83.l0
                                                                                  and obtain local
counsel or submit a motion to waive the requirement and ordered Villasenor's counsel, Robert R.
Jones, III, to apply for admission pro hac vice no later than February 11,2021. Dkt. No.5. Neither
Villasenor nor Jones have complied with the Court's order, however, this is not the Court's basis for
dismissing Villasenor's claims.
   Case 5:21-cv-00015-H Document 6 Filed 03/11/21                      Page 2 of 3 PageID 20



2,     Legal Standard

       Federal Rule of Civil Procedure 4l(b) permits the Court to dismiss a claim "[i]f the

plaintiff fails to prosecute or to comply with these rules or    a   court order." "It is well

established that Rule 41(b) permits dismissal not only on motion of the defendant, but also

on the court's own motion." Campbell v. Wilkinson, No. 20-11002, 2O2l WL 650106, at *1,

     F.3d       (5th Cir. Feb. 19,2021). This authoriry "flows from the court,s inherent
-power -
      to control   its docket and prevent undue delays in the disposition ofpending cases."

Boudwin r. Graystone Ins. Co.,756F.2d399,401 (5th Cir. 1985). Although such a dismissal

may be with or without prejudice, a dismissal with prejudice "is appropriate only if the

failure to comply with the court order was the result of purposeful delay or

contumaciousness and the record reflects that the district court employed lesser sanctions

before dismissing the action." Long t. Simmons, TT F.3d 878, 880 (sth Cir. 1996)

3.     Analysis

       The Court finds that dismissal without prejudice is the appropriate sanction for

Villasenor's failure to obey this Court's order. Villasenor's failure to comply with this

Court's order-or respond to it in any fashion-indicates that the Court should exercrse its

inherent docket-management power and dismiss this case without prejudice.               See Price t,.


McGathery,792F.2d472,474(sth Cir. 1986); Chambersv. BankofAm. Corp.,No.3:09-CV-

2420-KBF,2010 WL 3430937, at *2 Otr.D. Tex. Aug. 2,2010),                report and recommendation

adopted, 2010   WL 3431673 QrI.D. Tex. Aug. 30, 2010) (dismissing          a   plaintiffs claim for

failure to comply with court orders); cf also Spint   Sols., Inc. v.   Taylor,No.3:14-CY4124-M

BF, 2015 WL 4100059, at *2 (N.D. Tex. July 6,2015) (striking a defendant's pleadings and




                                               2
     Case 5:21-cv-00015-H Document 6 Filed 03/11/21                 Page 3 of 3 PageID 21



permitting the piaintiffs to move for entry of a default judgment against the defendant

because the defendant failed to comply       with court orders).

        However, the Court does not find that Villasenor's failure to comply with this

Coun's order was the result of purposeful delay or willful disregard. Thus, the Court

declines to dismiss Villasenor's claims with prejudice at this time.

4.      Conclusion

        Villasenor's claims are dismissed without prejudice. The Clerk of Court is directed

to terminate this case.

        So ordered on     March /   I   , zozt.


                                                                 aJ-
                                                  J       S   WESLEY HENDRIX
                                                               STATES DISTRICT JUDGE




                                                      3
